Citation Nr: 1826960	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-28 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee condition.

2. Entitlement to service connection for gastroparesis.

3. Entitlement to an increased rating for major depressive disorder.

4. Entitlement to an increased rating for diabetes.

5. Entitlement to an increased rating for hypothyroidism.

6. Entitlement to a temporary total evaluation for hospital treatment in excess of 21 days for a service-connected condition.

7. Entitlement to a temporary total evaluation for treatment of a service-connected condition requiring convalescence. 
REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to November 1992 and died in August 2010.  The Appellant is the Veteran's widow, who was substituted as the claimant pursuant to 38 U.S.C. § 5121A in June 2014. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO). 

In March 2018, the Appellant withdrew her request for a Board hearing. 


FINDING OF FACT

In March 2018, after the appeal was certified to the Board but prior to the promulgation of a decision, the Appellant withdrew all issues on appeal. 



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal have been met with respect to the claim for service connection for a left knee disorder.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of an appeal have been met with respect to the claim for service connection for gastroparesis.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of an appeal have been met with respect to the increased rating claim for major depressive disorder.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of an appeal have been met with respect to the increased rating claim for diabetes.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

5. The criteria for withdrawal of an appeal have been met with respect to the increased rating claim for hypothyroidism.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6. The criteria for withdrawal of an appeal have been met with respect to the claim for a temporary total evaluation for hospital treatment in excess of 21 days.  
38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7. The criteria for withdrawal of an appeal have been met with respect to the claim for a temporary total evaluation for treatment requiring convalescence.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In March 2018, the Appellant, through her attorney, withdrew all appeals pending before the Board.  The Board thus finds that there remains no allegation of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appealed issues and they are dismissed.


ORDER

All issues on appeal are dismissed. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


